NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee

                                        v.

               MELYNIE MARIE SUSUNKEWA, Appellant.

                             No. 1 CA-CR 14-0824
                               FILED 9-10-2015


          Appeal from the Superior Court in Maricopa County
                       No. CR2014-110107-001
        The Honorable Carolyn K. Passamonte, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

DeBrigida Law Offices, PLLC, Glendale
By Ronald M. DeBrigida, Jr.
Counsel for Appellant
                          STATE v. SUSUNKEWA
                           Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Patricia K. Norris delivered the decision of the Court, in
which Judge Patricia A. Orozco and Judge Kent E. Cattani joined.


N O R R I S, Judge:

¶1             Melynie Marie Susunkewa timely appeals from her
conviction and probation for Reckless Child Abuse, a class 3 felony and
domestic violence offense. After searching the record on appeal and
finding no arguable question of law that was not frivolous, Susunkewa’s
counsel filed a brief in accordance with Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and State v. Leon, 104 Ariz. 297, 451 P.2d
878 (1969), asking this court to search the record for fundamental error. This
court granted counsel’s motion to allow Susunkewa to file a supplemental
brief in propria persona, but she did not do so. After reviewing the entire
record, we find no fundamental error and, therefore, affirm Susunkewa’s
conviction and sentence.

             FACTS AND PROCEDURAL BACKGROUND1

¶2            On the morning of March 1, 2014, J.C. found an unattended
one-and-a-half year old boy (“victim”) in his backyard. J.C. had never seen
the victim before and had no idea how he got into his backyard, which was
surrounded by six foot concrete walls. After police canvassed the
neighborhood, they published the victim’s photo to the media. At 3:46 p.m.,
Sergeant S. received a phone call from Susunkewa’s mother (“C.S.”)
identifying the victim as her grandson.

¶3           Sergeant S. located Susunkewa, arrested her, and interviewed
her at the police station. During the interview, Susunkewa admitted to
being “drunk” the previous night and going to three parties with C.S., the
victim, and other family members. She said she remembered running,
jumping fences, and hiding under cars, but could not remember why. Her
next memory was in the early morning hours of March 1, 2014, when she
was wandering through an apartment complex and a stranger offered her



              1We    view the facts in the light most favorable to sustaining
the jury’s verdict and resolve all reasonable inferences against Susunkewa.
See State v. Guerra, 161 Ariz. 289, 293, 778 P.2d 1185, 1189 (1989).


                                       2
                          STATE v. SUSUNKEWA
                           Decision of the Court
a ride to her boyfriend’s house. Susunkewa did not report the victim
missing or call police at any time before Sergeant S. contacted her.

¶4             On March 7, 2014, a grand jury indicted Susunkewa on one
count of child abuse, a class 3 felony and domestic violence offense. See
Ariz. Rev. Stat. (“A.R.S.”) §§ 13-3623(A), (C), (F) (2010); -3601 (Supp. 2014).
At trial, the State presented the foregoing facts to the jury. The State also
called C.S. during its case in chief, and she testified she last saw the victim
with Susunkewa at the third party, when Susunkewa grabbed the victim
and walked away.

¶5           The jury found Susunkewa guilty as charged. The superior
court suspended Susunkewa’s sentence and placed her on 10 years’
supervised probation.

                               DISCUSSION

¶6              We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300, 451 P.2d at 881. Susunkewa received
a fair trial. She was represented by counsel at all stages of the proceedings
and was present at all critical stages.

¶7           The evidence presented at trial was substantial and supports
the verdict. The jury was properly comprised of eight members, and the
court properly instructed the jury on the elements of the charges,
Susunkewa’s presumption of innocence, the State’s burden of proof, and
the necessity of a unanimous verdict. The superior court received and
considered a presentence report; Susunkewa was given an opportunity to
speak at sentencing; and the court imposed an appropriate term of
probation. See A.R.S. § 13-902(E) (Supp. 2014).

                              CONCLUSION

¶8           We decline to order briefing and affirm Susunkewa’s
conviction and term of probation.

¶9            After the filing of this decision, defense counsel’s obligations
pertaining to Susunkewa’s representation in this appeal have ended.
Defense counsel need do no more than inform Susunkewa of the outcome
of this appeal and her future options, unless, upon review, counsel finds an
issue appropriate for submission to the Arizona Supreme Court by petition
for review. State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57
(1984).




                                      3
                         STATE v. SUSUNKEWA
                          Decision of the Court
¶10            Susunkewa has 30 days from the date of this decision to
proceed, if she wishes, with an in propria persona petition for review. On the
court’s own motion, we also grant Susunkewa 30 days from the date of this
decision to file an in propria persona motion for reconsideration.




                                 :ama




                                        4